Breese, J. The memorandum of indebtedness given by the secretary of the corporation to Sears, was not a negotiable Instrument, and therefore, not assignable, nor had the secreitary any authority to give it. This being so, the cestui que use •cannot allege they are innocent purchasers from Schaeffer, •to whom Sears had assigned the memorandum for the purpose of collection. Although they were ignorant of this fact, they were not ignorant of the want of negotiability of the paper, and they took it at all risks. The university, ignorant of this proceeding, had a settlement with Sears, who had made an assignment, and executed to his assignee a note secured by mortgage, for this same debt. This they are bound to pay, and it is the only obligation binding upon them either in law or equity. The cestui que use, to have availed of this fraudulent transfer by Schaeffer to them, should have given the university notice, in which case, the court might protect their supposed equity. Rot having done so, and the university having issued a binding obligation, without notice, to pay the debt to other parties, it would be doing great injustice to hold them bound for this debt. The judgment of the Circuit Court is affirmed. Judgment affirmed.